UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

ALFRED WILDER,

                 Plaintiff,

        -v-                                                            No. 20 CV 3887-LTS-SDA

CITY OF NEW YORK et al.,

                 Defendants.

-------------------------------------------------------x


                              ORDER ADOPTING REPORT & RECOMMENDATION

                 The Court has reviewed Magistrate Judge Aaron’s May 17, 2021, Report and

Recommendation (the “Report”) (docket entry no. 48) which recommends that the Court dismiss

this case without prejudice for failure to prosecute. No objections to the Report have been

received.

                 In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate [judge].”

28 U.S.C.A. § 636(b)(1)(C) (LexisNexis 2017). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Johnson v. New York University School of Education, No. 00 Civ. 8117, at

*1, 2003 WL 21433443 (S.D.N.Y. June 16, 2003).

                 The Court has reviewed carefully Magistrate Judge Aaron’s thorough and well-

reasoned Report and Recommendation and finds no clear error. The Court therefore adopts the

Report in its entirety for the reasons stated therein. Accordingly, this matter is dismissed without




WILDER - R&R ADOPT ORD.DOCX                                VERSION JUNE 3, 2021                      1
prejudice for failure to prosecute. This Order resolves docket entry nos. 27, 38, and 43. The

Clerk of Court is requested to enter judgment accordingly.



       SO ORDERED.

Dated: New York, New York
       June 3, 2021



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             Chief United States District Judge




WILDER - R&R ADOPT ORD.DOCX                     VERSION JUNE 3, 2021                              2
